Citation Nr: 0024656	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-09 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether the veteran filed a timely Substantive Appeal 
with regard to a September 1997 rating decision, in which new 
and material evidence was found to have not been submitted to 
reopen a claim for service connection for anemia, with a 
resulting hysterectomy, an enlarged spleen, and an enlarged 
liver.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for anemia, with a 
resulting hysterectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision and a 
February 1999 decision letter issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

In the September 1997 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for anemia, with a resulting 
hysterectomy, an enlarged spleen, and an enlarged liver.  In 
the February 1999 decision letter, the RO informed the 
veteran that she had not submitted a timely Substantive 
Appeal with regard to the September 1997 rating decision.  
The veteran indicated disagreement with this letter in a May 
1999 submission, and, in the same month, the RO issued a 
Statement of the Case addressing the issue of whether new and 
material evidence had been submitted to reopen a claim for 
service connection for anemia, with a resulting hysterectomy. 

Also, in her May 1999 correspondence, the veteran indicated 
that she was no longer claiming service connection for an 
enlarged spleen or an enlarged liver, both of which had been 
incorporated as part of the disability for which service 
connection was denied in the noted September 1997 rating 
decision.  


FINDINGS OF FACT

1.  The veteran did not submit a Substantive Appeal within 
one year of notification of the September 1997 rating 
decision, in which new and material evidence was found to 
have not been submitted to reopen a claim for service 
connection for anemia, with a resulting hysterectomy, an 
enlarged spleen, and an enlarged liver, or within 60 days of 
the issuance of the September 1998 Statement of the Case 
addressing that issue, and she has not shown good cause for 
not submitting a Substantive Appeal within the prescribed 
periods.

2.  The veteran's claim for service connection for anemia, 
with a resulting hysterectomy, was initially denied in a July 
1996 rating decision and was subsequently denied in rating 
decisions issued in October 1996 and September 1997; she 
initiated an appeal of the September 1997 rating decision but 
did not perfect that appeal in a timely manner.

3.  Evidence received since the September 1997 rating 
decision is new but does not bear directly and substantially 
on the question of whether the veteran incurred anemia, with 
a resulting hysterectomy, as a result of service.


CONCLUSIONS OF LAW

1.  The veteran did not file a timely Substantive Appeal with 
regard to a September 1997 rating decision, in which new and 
material evidence was found to have not been submitted to 
reopen a claim for service connection for anemia, with a 
resulting hysterectomy, an enlarged spleen, and an enlarged 
liver.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. 
§§ 20.302 (1999).

2.  The September 1997 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991).

3.  Evidence received since the September 1997 rating 
decision is not new and material, and the veteran's claim for 
service connection for anemia, with a resulting hysterectomy, 
is not reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether the veteran filed a timely Substantive Appeal 
with regard to a September 1997 rating decision

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 1991).  Under VA regulations, an appeal consists of a 
timely filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal.  38 C.F.R. § 20.200 (1999).  

A Substantive Appeal consists of a properly completed VA Form 
9 (Appeal to Board of Veterans' Appeals) or another 
correspondence containing the necessary information.  Proper 
completion and filing of a Substantive Appeal are the last 
actions a veteran needs to take to perfect an appeal.  38 
C.F.R. § 20.202 (1999).  A Substantive Appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the Statement of the Case to the veteran 
or within the remainder of the one year period from the date 
of mailing of the notification of the determination being 
appealed, whichever comes later.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.302(b) (1999).

Where a veteran files a timely Notice of Disagreement but 
fails to file a timely Substantive Appeal, the appeal is 
untimely, and it is proper for the Board to dismiss the 
claim.  See Roy v. Brown, 5 Vet. App. 554, 555 (1993).

In this case, the RO, in a September 1997 rating decision, 
determined that the veteran had not submitted new and 
material evidence to reopen a claim for service connection 
for anemia, with a resulting hysterectomy, enlarged spleen, 
and enlarged liver.  The veteran was informed of this denial 
in a letter issued on October 2, 1997.  Her Notice of 
Disagreement with this unfavorable decision was received by 
the RO on July 16, 1998.  On September 22, 1998, the RO 
issued a Statement of the Case addressing the noted issue.  
The veteran, however, did not respond to this Statement of 
the Case until a letter indicating an intent to continue to 
the appeal was received by the RO on February 8, 1999.  
Subsequent to the receipt of this letter, the RO, in a 
February 1999 letter, informed the veteran that her 
Substantive Appeal (the February 1999 letter) was untimely 
and that the September 1997 rating decision was final.   

In a February 1999 letter, the veteran indicated that she 
believed that her Substantive Appeal should be deemed timely 
because she was sent letters in October and December of 1998 
indicating that her claim for compensation was still being 
processed.  The Board would point out, however, that the 
noted September 1998 Statement of the Case contained the 
required instructions to the veteran regarding the filing of 
a timely Substantive Appeal, and, in its subsequent letters 
to the veteran, the RO did not in any way suggest that a 
timely Substantive Appeal was not required.  In other words, 
the veteran has not pointed to any procedural deficiencies on 
the part of the RO that would justify the submission of a 
Substantive Appeal more than 60 days following the issuance 
of the Statement of the Case.

In short, no Substantive Appeal was filed within 60 days of 
the issuance of the Statement of the Case or within the 
remainder of the one year period following the date of 
notification of the determination being appealed.  
Furthermore, the record does not reflect that the veteran has 
shown good cause to support the grant of an extension of the 
time limit for filing her Substantive Appeal.  See 38 C.F.R. 
§§ 3.109(b), 20.303 (1999).  Accordingly, the Board is 
without jurisdiction to consider the veteran's claim, and the 
appeal is dismissed. 

II.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for anemia, with a 
resulting hysterectomy

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991 & Supp. 2000); see also 38 C.F.R. 
§§ 20.302, 20.1103 (1999).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a) (1999); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Once a claim for service connection has been reopened upon 
the presentation of new and material evidence, the VA must 
determine whether, based upon all of the evidence of record, 
the claim is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Only after a determination that the claim is 
well grounded may the VA proceed to evaluate the merits of 
the claim, provided that the VA's duty to assist the veteran 
with the development of facts pertinent to his or her claim 
under 38 U.S.C.A. § 5107(a) (West 1991) has been fulfilled.  
Elkins v. West, 12 Vet. App. 209, 218-19 (1999).  See also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

In a recent decision, the United States Court of Appeals for 
the Federal Circuit indicated that, in the case of a reopened 
claim, the veteran should have an opportunity to present 
evidence on the issue of well-groundedness before the 
original trier of fact and should be provided an explanation 
under 38 U.S.C.A. § 5103(a) (West 1991) of what evidence was 
missing from the claim and an opportunity to supply such 
evidence.  See generally Winters v. Gober, No. 99-7108 (Fed. 
Cir. July 26, 2000).

In this case, the RO denied service connection for the 
residuals of excessive hemorrhaging, resulting in a 
hysterectomy, an enlarged spleen, an enlarged liver, and a 
heart condition, in a June 1990 rating decision.  In 
explaining this denial, the RO noted that the veteran's 
hysterectomy had not been shown to be caused by isolated 
episodes of anemia in service and that the other noted 
disorders had not been shown to be related to service.  The 
veteran was informed of this decision in July 1990 but did 
not again correspond with the RO until 1995.  In rating 
decisions issued in July 1996, October 1996, and September 
1997, the RO determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for anemia, with a resulting hysterectomy, an enlarged 
spleen, and an enlarged liver.  As noted above, the veteran 
initiated an appeal of the September 1997 denial but did not 
submit a timely Substantive Appeal.  Therefore, the September 
1997 rating decision, the last decision in which this claim 
was denied on any basis, is final under 38 U.S.C.A. § 7105 
(West 1991).  As such, the evidence that must be considered 
in determining whether new and material evidence has been 
submitted in this case is that evidence added to the record 
since the September 1997 rating decision.

The evidence submitted since the September 1997 rating 
decision consists of several photographs of the veteran and 
lay evidence, including forms submitted in conjunction with 
her current appeal, a statement from an acquaintance, and a 
transcript of her June 1999 VA hearing.  These submissions 
reflect the veteran's contention that she incurred anemia, 
ultimately resulting in a hysterectomy, as a result of 
service.  However, neither the veteran nor her acquaintance 
has been shown to possess the requisite medical expertise 
needed to render a competent opinion regarding causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Likewise, the submitted photographs have not been shown to be 
in any way relevant to the issue at hand.

The Board has reviewed the cited evidence but finds that such 
evidence, even if new, does not bear "directly and 
substantially" upon the question of whether the veteran 
incurred anemia, with a resulting hysterectomy, as a result 
of service.  In short, this evidence is not "so significant 
that it must be considered in order to fairly decide the 
merits" of the veteran's claim.  See Hodge v. West, supra.  
As such, the Board finds that no new and material evidence 
has been submitted to reopen the veteran's claim for service 
connection for anemia, with a resulting hysterectomy.  

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to reopen the 
veteran's claim.  As such, there is no further duty on the 
part of the VA under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify the veteran of the evidence required to complete her 
application.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).



ORDER

The veteran has not filed a timely Substantive Appeal with 
regard to a September 1997 rating decision, in which new and 
material evidence was found to have not been submitted to 
reopen a claim for service connection for anemia, with a 
resulting hysterectomy, an enlarged spleen, and an enlarged 
liver, and the appeal is dismissed.

New and material evidence not having been submitted to reopen 
a claim for service connection for anemia, with a resulting 
hysterectomy, the appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

